DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novotney (USP 18506011) hereinafter referred to as Novotney.



[AltContent: textbox (Upper Support Surface Portion)]
[AltContent: arrow]

[AltContent: arrow][AltContent: textbox (Lower Support Surface Portion)] 
    PNG
    media_image1.png
    337
    498
    media_image1.png
    Greyscale
 

Novotney Figure
Regarding Claim 1, Novotney discloses a heat exchanger comprising: 
	at least one plate (2) comprising, a first end portion (end portion adjacent the top side as shown in figure 1), a second end portion (end portion adjacent the bottom side as shown in figure 1) spaced apart from said first end portion (shown in figure 1), 
	a cavity (space within the radiator section (2), 2a, 2b and 2c) disposed between said first end portion and said second end portion (shown in figures 1 and 3-6),
 the cavity defining a first flow path (shown in figures 3-4, for allowing fluid flow through the radiator), an outer surface portion (shown in figures 2, 6 and 8, wherein the outer surface portion defines a surface for the extending fins (10 and 11)) defining a second flow path (shown in figure 2 intersecting the fins), wherein the at least one plate The present Invention which relates primarily to a cast metal unit” (pg. 1 ll. 26-27), “These fins are cast integral with the radiator section” (pg. 2 ll. 2-3), and “By reason of this arrangement cast metal heating sections are provided with a minimum of thickness and a maximum heat dissipating area”, (pg. 2 ll. 45-46), wherein the radiator is casted metal); 
a first end cap (“The openings 8 and 9 are intended for cooperation with threaded couplings or caps”, pg. 1 ll. 90-92) defining an inlet disposed at the first end portion (end portion adjacent the top side as shown in figure 1, wherein the shown heat exchanger contains two sections and would be capped at least at the threaded opening (9) of the end portion (4) to prevent leakage at the inlet); and 
a second end cap (“The openings 8 and 9 are intended for cooperation with threaded couplings or caps”, pg. 1 ll. 90-92) defining an outlet at the second end portion (end portion adjacent the bottom side as shown in figure 1, wherein the shown heat exchanger contains two sections and would be capped at least at the threaded opening (9) of the end portion (4) to prevent leakage at the outlet).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “an inlet” and “an outlet”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 2, Novotney further discloses the first end portion and the second end portion include an upper support surface portion within a common upper plane (shown in annotated figure above, wherein a single “Upper Support Surface 
Regarding Claim 3, Novotney further discloses fin portions (10 and 11) extending outward from the outer surface portion (shown in figures 2 and 6).
Regarding Claim 4, Novotney further discloses the outer surface portion comprises a first side and a second side (shown in figure 6) and the fin portions (10 and 11) extend from both the first side and the second side (shown in figure 6).
Regarding Claim 5, Novotney further discloses the fin portions (10 and 11) include a tip portion that extends past either of the upper common plane and the lower common plane (shown in figure 2).
Regarding Claim 6, Novotney further discloses the cavity includes at least one tabulator (3) extending into the first flow path (shown in figure 4).
Regarding Claim 7, Novotney further discloses the at least one plate comprises a first plate (shown in figure 2 being the left most radiator (2)), stacked on a second plate (shown in figure 2 being the right most radiator (2)) such that the lower support surface portion of the first plate abuts the upper support surface portion of the second plate (shown in the annotated figure above and figure 2) and the second flow path is defined within a space between the first plate and the second plate (shown in figure 2 intersecting the fins).
Regarding Claim 8, Novotney further discloses additional plates (“Obviously, any number of sections may be arranged in this face-to-face relation” pg. 2 ll. 73-75) stacked against one of the first plate and the second plate (shown in figure 2, wherein any additional radiator sections are stacked similarly) and aligned such that a lower support surface portion of one plate abuts an upper support surface portion of another plate (shown in figure 2, wherein the aligned portions are shown in the annotated figure above and previously detailed within this rejection), wherein each of the plates defines a first flow path (shown in figures 3-4, for allowing fluid flow through the radiator) through the plate and the second flow path (shown in figure 2 intersecting the fins) is defined in spaced between the stacked plates (shown in figure 2). 
Regarding Claim 9, Novotney further discloses the heat exchanger is an air to air heat exchanger and the first flow path through the at least one plate is configured for an airflow (steam, pg. 2 ll. 71), that is to be cooled and the second flow path is for a cooling airflow (pg. 1 ll. 16-17).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “air to air heat exchanger and the first flow path through the at least one plate is configured for an airflow that is to be cooled and the second flow path is for a cooling airflow”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 10, Novotney discloses a plate (2) for a heat exchanger, the plate comprising: 

 a cavity (space within the radiator section (2), 2a, 2b and 2c) defining a first flow path between the first end portion and the second end portion (shown in figures 3-4, for allowing fluid flow through the radiator); and 
an outer surface portion (shown in figures 2, 6 and 8, wherein the outer surface portion defines a surface for the extending fins (10 and 11)) defining a second flow path (shown in figure 2 intersecting the fins), wherein the plate comprises a single unitary part including the cavity without a joint between any two portions (“The present Invention which relates primarily to a cast metal unit” (pg. 1 ll. 26-27), “These fins are cast integral with the radiator section” (pg. 2 ll. 2-3), and “By reason of this arrangement cast metal heating sections are provided with a minimum of thickness and a maximum heat dissipating area”, (pg. 2 ll. 45-46), wherein the radiator is casted metal).
Regarding Claim 11, Novotney further discloses the first end portion and the second end portion include an upper support surface portion within a common upper plane (shown in annotated figure above, wherein a single “Upper Support Surface Portion” is  annotated, the unedited figure 2 of Novotney displays the corresponding upper support surface portions being situated in a common plane) and a lower support surface portion within a common lower plane (shown in annotated figure above, wherein a single “Lower Support Surface Portion” is annotated, the unedited figure 2 of Novotney displays the corresponding lower support surface portions being situated in a common plane).
Regarding Claim 12 Novotney further discloses the outer surface portion comprises a first side and a second side (shown in figure 6) and the fin portions (10 and 11) extend from both the first side and the second side (shown in figure 6).
Regarding Claim 13, Novotney further discloses the fin portions (10 and 11) include a top portion that extends past either of the upper common plane and the lower common plane (shown in figure 2).
Regarding Claim 14, Novotney further discloses the cavity includes a means for disrupting flow (3).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PAUL ALVARE/Primary Examiner, Art Unit 3763